Citation Nr: 0618151	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04 02 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for stuttering.

2.  Entitlement to service connection for schizophrenia, 
undifferentiated (claimed as nervous/stress disorder). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1973 to June 1976 
and again from January 1978 to November 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO), which denied the benefits sought 
on appeal.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

The veteran does not have a disability manifested by 
stuttering.


CONCLUSION OF LAW

A disability manifested by stuttering was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A,  5107 (West 2002 & Supp. 2005) ; 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  The VA notice provided in November 2002 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save 
for a failure to provide notice of the type of evidence 
necessary to establish a disability rating and effective 
date for the disability on appeal.  The failure to 
provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claim for service connection, and any questions as to 
the appropriate disability rating or effective date to 
be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file for which VA has any 
further duty to develop.  Hence, VA has fulfilled its duty to 
assist the appellant in the prosecution of his claim.



Background

Stuttering

The service medical records show that the veteran was 
followed at Walter Reed Army Medical Center's Speech Clinic 
for a stuttering problem in December 1981.  In July 1983, the 
veteran self-reported on his medical history that he 
stuttered or stammered habitually. 

During a December 2002 VA mental disorders examination the 
veteran stated that his stuttering began in the military.  A 
disorder manifested by stuttering was not diagnosed.  

Criteria 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Analysis

The veteran asserts that he is entitled to service connection 
for a disability manifested by stuttering.  In this case, 
however, there is no medical evidence of record that shows 
the appellant is suffering from a diagnosable disorder 
manifested by stuttering.  In the absence of proof of a 
present diagnosed disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
Brammer, the United States Court of Appeals for Veterans 
Claims (Court) stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  Id.. 
at 225.  The Court further stated that where proof is 
insufficient to establish a present disability there can be 
no valid claim for service connection.  Id.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present.  In the absence 
of current a disability, as defined by governing law, the 
claim must be denied.

Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a disorder manifested 
by stuttering is denied.


REMAND

In December 2002, the veteran was seen for a VA psychiatric 
examination.  Following that examination the examiner opined 
that the veteran's symptoms appeared to date back to his 
military service, and that they first began there.  
Significantly, however, the examiner did not have access to 
the appellant's service medical records, but instead was 
relying on the veteran's self reported medical history.  
Accordingly, because an examination that does not take into 
account the records of prior medical treatment is neither 
thorough nor fully informed, Green v. Derwinski, 1 Vet. App. 
121, 124 (1991), it follows that the case must be remanded 
for further development.

Hence, this case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R.§ 3.159(b) that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal.  
Dingess v. Nicholson, 19 Vet. App 473 
(2006).  The corrective notice should, 
among other things, invite the veteran to 
submit any additional evidence or 
argument he has in his possession that 
may further his claim.

2.  The claims folder must be forwarded 
to the examiner who conducted the 
December 2002 VA examination for his 
review.  Following that review, which 
must include a careful consideration of 
the service medical records, the examiner 
must opine whether it is at least as 
likely as not that undifferentiated type 
schizophrenia began or was aggravated 
during the appellant's terms of active 
duty service.  

If the December 2002 VA examiner is not 
available, the veteran should be 
scheduled for a new VA psychiatric 
examination.  The claims folder must be 
forwarded to and reviewed by the examiner 
prior to examination.  Particular 
attention is invited to the service 
medical records.  Following the 
examination and review of all of the 
evidence the examiner must opine whether 
it is at least as likely as not that 
undifferentiated type schizophrenia began 
or was aggravated during the appellant's 
active duty service.  All examiners must 
provide a complete rationale for any 
opinion offered.  

3.  After the development requested has 
been completed, the RO should review 
the examination report to ensure that 
it is in complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, the 
RO must implement corrective procedures 
at once.  

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran with updated 
notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request 
evidence, then such development must be 
undertaken by VA.  38 U.S.C.A. §§ 5100, 
5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159.  

5  Thereafter, the RO must readjudicate 
the veteran's claim.  The RO is advised 
that it is to make determinations based 
on the law and regulations in effect at 
the time of its decision, to include 
any further changes in VA's statutory 
duty to assist the veteran and any 
other applicable legal precedent.  If 
any benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence received, and 
any evidence not received, and all 
applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  If the veteran 
fails to show for any scheduled 
examination, the SSOC must cite to 
38 C.F.R. § 3.655 (2005).  A reasonable 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


